                       Case 5:20-cv-05799-LHK Document 331 Filed 10/09/20 Page 1 of 8


                   1   LATHAM & WATKINS LLP                         LAWYERS’ COMMITTEE FOR
                        Steven M. Bauer (Bar No. 135067)            CIVIL RIGHTS UNDER LAW
                   2       steven.bauer@lw.com                       Kristen Clarke (admitted pro hac vice)
                        Sadik Huseny (Bar No. 224659)                   kclarke@lawyerscommittee.org
                   3       sadik.huseny@lw.com                       Jon M. Greenbaum (Bar No. 166733)
                        Amit Makker (Bar No. 280747)                    jgreenbaum@lawyerscommittee.org
                   4       amit.makker@lw.com                        Ezra D. Rosenberg (admitted pro hac vice)
                        Shannon D. Lankenau (Bar No. 294263)            erosenberg@lawyerscommittee.org
                   5      shannon.lankenau@lw.com                    Dorian L. Spence (pro hac vice forthcoming)
                       505 Montgomery Street, Suite 2000                dspence@lawyerscommittee.org
                   6   San Francisco, CA 94111                       Ajay P. Saini (admitted pro hac vice)
                       Telephone: 415.391.0600                          asaini@lawyerscommittee.org
                   7   Facsimile: 415.395.8095                       Maryum Jordan (Bar No. 325447)
                                                                         mjordan@lawyerscommittee.org
                   8   LATHAM & WATKINS LLP                          Pooja Chaudhuri (Bar No. 314847)
                        Richard P. Bress (pro hac vice)                 pchaudhuri@lawyerscommittee.org
                   9       rick.bress@lw.com                        1500 K Street NW, Suite 900
                        Melissa Arbus Sherry (pro hac vice)         Washington, D.C. 20005
               10          melissa.sherry@lw.com                    Telephone: 202.662.8600
                        Anne W. Robinson (pro hac vice)             Facsimile: 202.783.0857
               11           anne.robinson@lw.com
                        Tyce R. Walters (pro hac vice)              Additional counsel and representation
               12          tyce.walters@lw.com                      information listed in signature block
                        Genevieve P. Hoffman (pro hac vice)
               13          genevieve.hoffman@lw.com
                        Gemma Donofrio (pro hac vice)
               14          gemma.donofrio@lw.com
                       555 Eleventh Street NW, Suite 1000
               15      Washington, D.C. 20004
                       Telephone: 202.637.2200
               16      Facsimile: 202.637.2201

               17                              UNITED STATES DISTRICT COURT
                                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
               18                                    SAN JOSE DIVISION

               19      NATIONAL URBAN LEAGUE, et al.,               CASE NO. 5:20-cv-05799-LHK
               20                                     Plaintiffs,   PLAINTIFFS’ PRELIMINARY
               21                   v.                              IDENTIFICATION OF POTENTIALLY
                                                                    KEY DOCUMENTS IN DEFENDANTS’
               22      WILBUR L. ROSS, JR., et al.,                 OCTOBER 4, 2020 PRODUCTION

               23                                     Defendants.   Date:    TBD
                                                                    Time:    TBD
               24                                                   Place:   Courtroom 8
                                                                    Judge:   Hon. Lucy H. Koh
               25

               26

               27

               28

                                                                                    CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                      KEY DOCUMENTS IN OCT. 4, 2020 PRODUCTION
                        Case 5:20-cv-05799-LHK Document 331 Filed 10/09/20 Page 2 of 8


                   1          During the October 6, 2020 Case Management Conference, the Court ordered the parties

                   2   to identify up to thirty-five key documents from Defendants’ October 4 and 6, 2020 productions

                   3   (Dkts. 295, 308), as well as any additional documents from prior productions not previously

                   4   identified. Below is a list of 26 additional documents that at this time Plaintiffs believe best

                   5   support Plaintiffs’ case. Pursuant to the Court’s previous order regarding similar filings (see

                   6   Dkt. 167 at 1-2), Plaintiffs provide one sentence descriptions for each key document below. At

                   7   the October 6 Case Management Conference, the Court also ordered the parties to provide a

                   8   single file of the identified documents. Plaintiffs are filing the single file herewith. At the

                   9   Court’s request, Plaintiffs will also provide their file to the Court’s Proposed Orders email

               10      (lhkpo@cand.uscourts.gov) via a secure transfer as done with previous filings.

               11
                                    1. DOC_0008025-28 – July 24 email chain regarding GAO meeting.
               12
                                    2. DOC_0008037-40 – July 28 email from Burris to Secretary Ross.
               13
                                    3. DOC_0009400-13 – August 3 Status Reporting: Phased Restart for the 2020
               14                      Decennial Census.
                                    4. DOC_0014984-86 – Draft bullet points for COVID-19 Operational Timeline
               15
                                       indicating that “The pandemic will require additional processing and expertise
               16                      because populations have temporarily shifted.”
                                    5. DOC_0014997 – May 14, 2020 briefing memo for Secretary Ross for calling
               17
                                       mayors and describing extension under COVID-19 Plan.
               18                   6. DOC_0015276-80 – Federal-State Cooperative for Population Estimates
                                       (FSCPE) feedback on 2020 Data Quality.
               19
                                    7. DOC_0015359-83 – Q & A preparation document for July 29, 2020 House
               20                      Oversight Hearing.
               21                   8. DOC_0015499-502 – July 28 email chain describing how changes to
                                       Operational Plan for the COVID Plan were discussed and made.
               22
                                    9. DOC_0015653-55 – July 30 email chain regarding Operations planning for
               23                      Replan.
                                    10. DOC_0015656-58 – July 30 email chain regarding publicity of October 31
               24
                                        COVID Plan date and changed operations.
               25                   11. DOC_0015708-13 – July 30 email chain regarding changes to operational dates.
               26                   12. DOC_0015716-18 – July 30 email chain regarding points stressed by KDK to
                                        be addressed in the Replan.
               27
                                    13. DOC_0015733-37 – July 30 email chain regarding NPR story changing
               28                       deadline from October 31 to September 30.
                                                                                            CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                         1      KEY DOCUMENTS IN OCT. 4, 2020 PRODUCTION
                       Case 5:20-cv-05799-LHK Document 331 Filed 10/09/20 Page 3 of 8


                   1              14. DOC_0015738 – July 30 email chain regarding NPR story changing deadline
                                      from October 31 to September 30.
                   2
                                  15. DOC_0015752-54 – July 31 email chain regarding NPR story changing
                   3                  deadline from October 31 to September 30.
                   4              16. DOC_0015769-70 – July 31 email chain regarding response to concerned
                                      citizen emails about ending field data collection early.
                   5
                                  17. DOC_0015877-84 – July 31 Operational and Processing Options to meet
                   6                  September 30.
                                  18. DOC_0015885 – CaRDS-DRPS Schedule through Apportionment – Duration
                   7                  reductions Michael Clark file.
                   8              19. DOC_0015899-908 – Operational Options to meet September 30, includes
                                      NRFU OD team options.
                   9
                                  20. DOC_0015909-16 – July 31 Operational and Processing Options to meet
               10                     September 30.
               11                 21. DOC_0015943-46 – Post Collection Processing Scheduling information.
                                  22. Dkt. 256-1 – September 28 email chain regarding October 5 date to finish field
               12
                                      work.
               13                 23. Dkt. 233 at 93-120 – September 28 Status Reporting: Nonresponse Followup
                                      for the 2020 Decennial Census.
               14
                                  24. Dkt. 233 at 130 – September 25 email regarding draft slides for Proposed
               15                     Options for Completion of Enumeration.
               16                 25. Dkt. 233 at 131-133 – September 25 version of slide presentation regarding
                                      Proposed Options for Completion of Enumeration.
               17
                                  26. Dkt. 233 at 146-151 – September 28 version of slide presentation regarding
               18                     Proposed Options for Completion of Enumeration.

               19

               20

               21

               22

               23      Dated: October 9, 2020                         LATHAM & WATKINS LLP
               24
                                                                      By: /s/ Sadik Huseny
               25                                                        Sadik Huseny

               26                                                     Steven M. Bauer (Bar No. 135067)
                                                                      steven.bauer@lw.com
               27                                                     Sadik Huseny (Bar No. 224659)
                                                                      sadik.huseny@lw.com
               28                                                     Amit Makker (Bar No. 280747)
                                                                      amit.makker@lw.com
                                                                                       CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                    2      KEY DOCUMENTS IN OCT. 4, 2020 PRODUCTION
                        Case 5:20-cv-05799-LHK Document 331 Filed 10/09/20 Page 4 of 8


                   1                                          Shannon D. Lankenau (Bar. No. 294263)
                                                              shannon.lankenau@lw.com
                   2                                          LATHAM & WATKINS LLP
                                                              505 Montgomery Street, Suite 2000
                   3                                          San Francisco, CA 94111
                                                              Telephone: 415.391.0600
                   4                                          Facsimile: 415.395.8095

                   5                                          Richard P. Bress (admitted pro hac vice)
                                                              rick.bress@lw.com
                   6                                          Melissa Arbus Sherry (admitted pro hac vice)
                                                              melissa.sherry@lw.com
                   7                                          Anne W. Robinson (admitted pro hac vice)
                                                              anne.robinson@lw.com
                   8                                          Tyce R. Walters (admitted pro hac vice)
                                                              tyce.walters@lw.com
                   9                                          Genevieve P. Hoffman (admitted pro hac vice)
                                                              genevieve.hoffman@lw.com
               10                                             Gemma Donofrio (admitted pro hac vice)
                                                              gemma.donofrio@lw.com
               11                                             LATHAM & WATKINS LLP
                                                              555 Eleventh Street NW, Suite 1000
               12                                             Washington, D.C. 20004
                                                              Telephone: 202.637.2200
               13                                             Facsimile: 202.637.2201

               14                                             Attorneys for Plaintiffs National Urban League;
                                                              League of Women Voters; Black Alliance for
               15                                             Just Immigration; Harris County, Texas; King
                                                              County, Washington; City of San Jose,
               16                                             California; Rodney Ellis; Adrian Garcia; and
                                                              the NAACP
               17
                       Dated: October 9, 2020                 By: /s/ Jon M. Greenbaum
               18                                             Kristen Clarke (admitted pro hac vice)
                                                              kclarke@lawyerscommittee.org
               19                                             Jon M. Greenbaum (Bar No. 166733)
                                                              jgreenbaum@lawyerscommittee.org
               20
                                                              Ezra D. Rosenberg (admitted pro hac vice)
               21                                             erosenberg@lawyerscommittee.org
                                                              Dorian L. Spence (pro hac vice forthcoming)
               22                                             dspence@lawyerscommittee.org
                                                              Maryum Jordan (pro hac vice forthcoming)
               23                                             mjordan@lawyerscommittee.org
                                                              Ajay Saini (admitted pro hac vice)
               24                                             asaini@lawyerscommitee.org
                                                              Pooja Chaudhuri (Bar No. 314847)
               25                                             pchaudhuri@lawyerscommittee.org
                                                              LAWYERS’ COMMITTEE FOR CIVIL
               26                                             RIGHTS UNDER LAW
               27                                             1500 K Street NW, Suite 900
                                                              Washington, DC 20005
               28                                             Telephone: 202.662.8600
                                                              Facsimile: 202.783.0857
                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            3       KEY DOCUMENTS IN OCT. 4, 2020 PRODUCTION
                        Case 5:20-cv-05799-LHK Document 331 Filed 10/09/20 Page 5 of 8


                   1
                                                              Attorneys for Plaintiffs National Urban League;
                   2                                          City of San Jose, California; Harris County,
                                                              Texas; League of Women Voters; King County,
                   3                                          Washington; Black Alliance for Just
                                                              Immigration; Rodney Ellis; Adrian Garcia; the
                   4
                                                              NAACP; and Navajo Nation
                   5
                                                              Wendy R. Weiser (admitted pro hac vice)
                   6                                          weiserw@brennan.law.nyu.edu
                                                              Thomas P. Wolf (admitted pro hac vice)
                   7                                          wolft@brennan.law.nyu.edu
                                                              Kelly M. Percival (admitted pro hac vice)
                   8                                          percivalk@brennan.law.nyu.edu
                                                              BRENNAN CENTER FOR JUSTICE
                   9                                          120 Broadway, Suite 1750
                                                              New York, NY 10271
               10                                             Telephone: 646.292.8310
               11                                             Facsimile: 212.463.7308

               12                                             Attorneys for Plaintiffs National Urban League;
                                                              City of San Jose, California; Harris County,
               13                                             Texas; League of Women Voters; King County,
                                                              Washington; Black Alliance for Just
               14                                             Immigration; Rodney Ellis; Adrian Garcia; the
                                                              NAACP; and Navajo Nation
               15
                                                              Mark Rosenbaum (Bar No. 59940)
               16                                             mrosenbaum@publiccounsel.org
                                                              PUBLIC COUNSEL
               17
                                                              610 South Ardmore Avenue
               18                                             Los Angeles, California 90005
                                                              Telephone: 213.385.2977
               19                                             Facsimile: 213.385.9089

               20                                             Attorneys for Plaintiff City of San Jose

               21                                             Doreen McPaul, Attorney General
                                                              dmcpaul@nndoj.org
               22                                             Jason Searle (admitted pro hac vice)
                                                              jasearle@nndoj.org
               23                                             NAVAJO NATION DEPARTMENT OF
               24                                             JUSTICE
                                                              P.O. Box 2010
               25                                             Window Rock, AZ 86515
                                                              Telephone: (928) 871-6345
               26
                                                              Attorneys for Navajo Nation
               27
                       Dated: October 9, 2020                 By: /s/ Danielle Goldstein
               28                                             Michael N. Feuer (Bar No. 111529)

                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            4       KEY DOCUMENTS IN OCT. 4, 2020 PRODUCTION
                        Case 5:20-cv-05799-LHK Document 331 Filed 10/09/20 Page 6 of 8


                   1                                          mike.feuer@lacity.org
                                                              Kathleen Kenealy (Bar No. 212289)
                   2                                          kathleen.kenealy@lacity.org
                                                              Danielle Goldstein (Bar No. 257486)
                   3                                          danielle.goldstein@lacity.org
                                                              Michael Dundas (Bar No. 226930)
                   4
                                                              mike.dundas@lacity.org
                   5                                          CITY ATTORNEY FOR THE CITY OF
                                                              LOS ANGELES
                   6                                          200 N. Main Street, 8th Floor
                                                              Los Angeles, CA 90012
                   7                                          Telephone: 213.473.3231
                                                              Facsimile: 213.978.8312
                   8
                                                              Attorneys for Plaintiff City of Los Angeles
                   9
                       Dated: October 9, 2020                 By: /s/ Michael Mutalipassi
               10                                             Christopher A. Callihan (Bar No. 203010)
               11                                             legalwebmail@ci.salinas.ca.us
                                                              Michael Mutalipassi (Bar No. 274858)
               12                                             michaelmu@ci.salinas.ca.us
                                                              CITY OF SALINAS
               13                                             200 Lincoln Avenue
                                                              Salinas, CA 93901
               14                                             Telephone: 831.758.7256
                                                              Facsimile: 831.758.7257
               15
                                                              Attorneys for Plaintiff City of Salinas
               16
                       Dated: October 9, 2020                 By: /s/ Rafey S. Balabanian
               17
                                                              Rafey S. Balabanian (Bar No. 315962)
               18                                             rbalabanian@edelson.com
                                                              Lily E. Hough (Bar No. 315277)
               19                                             lhough@edelson.com
                                                              EDELSON P.C.
               20                                             123 Townsend Street, Suite 100
                                                              San Francisco, CA 94107
               21                                             Telephone: 415.212.9300
                                                              Facsimile: 415.373.9435
               22
                                                              Rebecca Hirsch (admitted pro hac vice)
               23                                             rebecca.hirsch2@cityofchicago.org
               24                                             CORPORATION COUNSEL FOR THE
                                                              CITY OF CHICAGO
               25                                             Mark A. Flessner
                                                              Stephen J. Kane
               26                                             121 N. LaSalle Street, Room 600
                                                              Chicago, IL 60602
               27                                             Telephone: (312) 744-8143
                                                              Facsimile: (312) 744-5185
               28

                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            5       KEY DOCUMENTS IN OCT. 4, 2020 PRODUCTION
                        Case 5:20-cv-05799-LHK Document 331 Filed 10/09/20 Page 7 of 8


                   1                                          Attorneys for Plaintiff City of Chicago
                   2   Dated: October 9, 2020                 By: /s/ Donald R. Pongrace
                                                              Donald R. Pongrace (admitted pro hac vice)
                   3                                          dpongrace@akingump.com
                                                              AKIN GUMP STRAUSS HAUER & FELD
                   4
                                                              LLP
                   5                                          2001 K St., N.W.
                                                              Washington, D.C. 20006
                   6                                          Telephone: (202) 887-4000
                                                              Facsimile: 202-887-4288
                   7
                                                              Dario J. Frommer (Bar No. 161248)
                   8                                          dfrommer@akingump.com
                                                              AKIN GUMP STRAUSS HAUER & FELD
                   9                                          LLP
                                                              1999 Avenue of the Stars, Suite 600
               10                                             Los Angeles, CA 90067-6022
                                                              Phone: 213.254.1270
               11
                                                              Fax: 310.229.1001
               12
                                                              Attorneys for Plaintiff Gila River Indian
               13                                             Community

               14      Dated: October 9, 2020                 By: /s/ David I. Holtzman
                                                              David I. Holtzman (Bar No. 299287)
               15                                             David.Holtzman@hklaw.com
                                                              HOLLAND & KNIGHT LLP
               16                                             Daniel P. Kappes
                                                              Jacqueline N. Harvey
               17                                             50 California Street, 28th Floor
                                                              San Francisco, CA 94111
               18
                                                              Telephone: (415) 743-6900
               19                                             Fax: (415) 743-6910

               20                                             Attorneys for Plaintiff County of Los Angeles

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                            6       KEY DOCUMENTS IN OCT. 4, 2020 PRODUCTION
                        Case 5:20-cv-05799-LHK Document 331 Filed 10/09/20 Page 8 of 8


                   1

                   2                                           ATTESTATION
                   3           I, Sadik Huseny, am the ECF user whose user ID and password authorized the filing of this
                   4   document. Under Civil L.R. 5-1(i)(3), I attest that all signatories to this document have concurred
                   5
                       in this filing.
                   6

                   7   Dated: October 9, 2020                            LATHAM & WATKINS LLP
                   8                                                     By: /s/ Sadik Huseny
                                                                             Sadik Huseny
                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                                          CASE NO. 5:20-CV-05799-LHK
ATTORNEYS AT LAW
 SAN FRANCISCO                                                       7      KEY DOCUMENTS IN OCT. 4, 2020 PRODUCTION
